EXHIBIT 10.27


MASTER DISTRIBUTION AGREEMENT

        Master Distribution Agreement (this “Agreement”), dated August 1, 2003,
between SYSCO CORPORATION for itself and on behalf of those of its operating
subsidiaries and/or divisions listed in Schedule 1 (collectively, “SYSCO”) and
Champps Entertainment, Inc. and each entity that owns or operates any of the
establishments listed as Customer Locations on Schedule 1 (collectively,
“Customer”).


BACKGROUND

A.     SYSCO performs regional and national marketing, freight management,
consolidated warehousing, quality assurance and performance-based product
marketing for suppliers of products to the foodservice distribution industry;

B.     SYSCO performs purchasing, marketing, warehousing, quality assurance,
product research and development, transportation and distribution services for
foodservice customers directly and through its operating subsidiaries and
divisions (collectively, “Operating Companies” and individually, “Operating
Company”); and

C.     Customer owns, operates, is a franchiser of, and/or acts as a group
purchasing organization for the establishments listed in Schedule 1 (the
“Customer Locations”).

D.     Customer desires to contract with SYSCO as its primary distributor for
foodservice products (i.e., supplying 80% or more of such products) to all of
its participating Customer Locations and SYSCO desires to perform these
services.

        In consideration of the mutual obligations set forth below, the parties
agree as follows:


1.        APPOINTMENT OF DISTRIBUTOR

          Customer appoints SYSCO to serve as its primary distributor to the
Customer Locations of foodservice products within the product categories
described in Schedule 2 (“Products”). By appointing SYSCO its “primary
distributor” Customer agrees that each participating Customer Location will
purchase not less than 80% of the dollar volume of such Customer Location’s
purchase requirements of Products based upon an aggregate basis.

          Products will include SYSCO® brand, national brand and other products
stocked by SYSCO. SYSCO® brand products include all products under trademarks or
tradenames owned by SYSCO as well as products under trademarks available
exclusively to SYSCO® in foodservice distribution channels.


2.        CUSTOMER SERVICE PROVIDED BY SYSCO

          2.1         Account Executive — SYSCO will assign an account executive
and/or a customer service representative to service Customer’s account. The
account executive and/or customer service representative will maintain contact
with Customer Locations, on a mutually agreed basis, to review service
requirements.

          2.2         Item List — SYSCO, with assistance from Customer, will
prepare order guides to be used by the Customer when placing orders which will
be provided on a monthly basis for items priced monthly and on a weekly basis
for items priced weekly. SYSCO will provide order guides in hard copy format or
electronically if the Customer utilizes a SYSCO direct order entry system, at
Customer’s option.


3.        DELIVERY SERVICE PROVIDED BY SYSCO

          Each Operating Company will establish a delivery schedule for each
Customer Location within its market area taking into consideration Customer
needs and preferences and will use reasonable, good faith efforts to make
on-time deliveries.


4.        INFORMATION SERVICES PROVIDED BY SYSCO

          4.1         Usage Reports – SYSCO can provide Customer usage data
selected from SYSCO’s standard report or flat file options. Standard data is
made available either on hard copy or electronically. The electronic options
include EDI ANSI X.12, bulletin board, tape or diskette. Should it become
necessary to develop customized reports in lieu of or in addition to the
standard SYSCO reports, SYSCO will use reasonable efforts to provide such
reports. Customer agrees to pay for any additional costs incurred by SYSCO for
the development of any customized reports.

          4.2         Direct Order Entry – Sysco will provide an Internet order
entry application (E-Sysco) utilizing a browser. E-Sysco will allow the customer
locations to directly place orders electronically with the servicing operating
company.

          4.3         Supporting Software — SYSCO has available supporting
software modules that interface with the eSYSCO Order Entry System. This
supporting software offers menu planning and inventory management system and can
be purchased through SYSCO for a nominal fee.

          4.4         Third Party Providers – Upon the Customer’s written
request, SYSCO will provide to an agent representing a Customer for the purpose
of information analysis, order placement or processing, or supplier rebate
application (a “Third Party Provider”) purchasing information that is normally
made available to the Customer, subject to the below listed conditions: The
information will only be made available in one of SYSCO’s standard electronic
formats or utilizing EDI ANSI X.12 standards. All information sent by SYSCO to
an authorized Third Party Provider is for the sole use of the Customer. Selling,
utilizing, or disclosing such information to anyone other than the Customer is
prohibited. Prior to providing any such information to any such Third Party
Provider, SYSCO requires a Confidentially Agreement be in place with both the
Customer and the Third Party Provider prior to transmission of data to a third
party.


5.         PRICING

          5.1         Definition of Cost — The price to Customer for all
Products sold under this Agreement (the “Sell Price”) will be calculated on the
basis of Cost. Except for contract pricing noted in 5.4, “Cost” is defined as
the cost of the Product as shown on the invoice to the delivering Operating
Company, plus applicable freight. The invoice used to determine Cost will be the
invoice issued to the delivering Operating Company by the supplier or by the
Merchandising Services Department of SYSCO Corporation. Cost is not reduced by
cash discounts for prompt payment available to SYSCO or the Operating Companies.

          Applicable freight, in those cases where the invoice cost to the
delivering Operating Company is not a delivered cost, means a reasonable freight
charge to transport a Product from the Supplier (as defined below) to the
Operating Company. Freight charges may include common or contract carrier
charges imposed by the Product Supplier or a carrier, or charges billed by
Alfmark, SYSCO’s freight management service. Applicable freight for any Product
will not exceed the rate charged by nationally recognized carriers operating
between the same points, for the same quantity of product, and the same type of
freight service.

          5.2         Merchandising Services — SYSCO performs value-added
services for suppliers of SYSCO®brand and other products (a “Supplier”) over and
above procurement activities typically provided. These value-added services
include regional and national marketing, freight management, consolidated
warehousing, distribution, quality assurance and performance-based product
marketing. SYSCO may recover the costs of providing these services and may also
be compensated for these services and considers this compensation to be earned
income. Receipt of such cost recovery or earned income does not reduce Cost and
does not diminish SYSCO’s commitment to provide competitive prices to its
customers.

          5.3         Sell Price

          (a)        Calculation of Sell Price — The Sell Price of each Product
priced under this Agreement as provided in Schedule 2 will equal (i) the Cost of
such Product plus (ii) the percentage of cost markup specified in Schedule 2
attached herein for such Product Category, less (iii) promotional allowances
reflected on invoices to SYSCO operating companies which will be passed along as
a temporary reduction in the Sell Price for the term of the promotion.

        For Example, a Product with a Cost of $10.00 per case, a Markup of 10%
and a promotional allowance of $.50 per case will have a Sell Price calculated
as follows:

                          calculate base price $10.00 + (10% x $10.00) = $10.00
+ $1.00 =
                                      from markup $11.00
                                                                    less
promotional allowance      (.50)
                                                                                                     Sell
Price $10.50

          (b)        Duration of Sell Price – Costs for all Products are
recalculated with the following frequencies:

                    1)        Time of sale pricing – price sensitive products
with volatile fluctuations in pricing (i.e. produce and fresh seafood);

                    2)        Weekly pricing – commodity products which reflect
declines and advances in Cost on a regular basis, as determined by SYSCO (i.e.
most protein products) — will be in effect Monday through Sunday;

                    3)        Monthly pricing – fairly stable pricing for
extended periods (i.e. most canned products) – will be in effect on the first
calendar day of the month through the last calendar day of the month.

Variances can occur to the Customer’s invoiced price due to starting and ending
dates of Supplier Agreements, as detailed in Section 6 hereof (and the timing of
when “Cost” is determined).

SYSCO reserves the right to adjust monthly or weekly pricing in the event of
major (more than 10%) changes in Cost of any Product. Adjustment shall not
exceed the amount of the increase plus category mark-up as listed in Schedule 2.

        (c)        Time of Sell Price Calculation – The following schedule will
be used to determine when the sell price is calculated:

                    1)     Time of Sale Pricing – day of invoicing;

                    2)     Weekly Pricing – Thursday p.m. of the prior week;

                    3)     Monthly Pricing – 25th of previous month.

        (d)        Effective Date of Sell Price – Weekly pricing will be in
effect Monday through Sunday. Monthly pricing will be in effect on the 1st day
of the calendar month through the last day of the calendar month.

        5.4         Customer Contract Pricing – In the event the Customer
negotiates contract pricing directly with a Supplier, such contract cost with
such Supplier will be used to calculate the Customer’s Sell Price, regardless of
SYSCO’s Cost.

        5.5         Substitutions — Should a substitution be necessary, the
delivering Operating Company will ship a comparable product at a Sell Price
calculated using the same methodology and mark-up percentage as on the original
Product ordered.

        5.6         Increase in Sell Price for Split Cases — Due to the added
handling and damage costs associated with handling less than full cases of
Products, a special handling charge of 10% per unit will be added to the Sell
Price of all Product for which a Customer requires a split and is sold by
individual container or in less than full cases.

        5.7         Adjustment in Mark-ups for Unanticipated Problems If the
operating costs of SYSCO or any particular Operating Company are increased as a
direct result of a significant regional or national economic problem, including
but not limited to fuel cost increases and power shortages, SYSCO may, with
written notice to the Customer, add a surcharge to the Customer’s invoice to
compensate for such increased costs.


6.        SUPPLIER AGREEMENTS – ADMINISTRATION AND HANDLING

          6.1         Customer will provide SYSCO with written evidence of the
existence of any contractual agreements it has with any Supplier for the
purchase of Products (“Supplier Agreements”), utilizing the SYSCO Supplier
Detail Form (Schedule 3). Supplier Agreements include agreements for which the
Supplier and Customer have agreed on off-invoice allowances for Customer
(“Supplier Off-Invoice Allowances”) or the guaranteed cost Supplier will charge
distributor for Product to be resold to Customer (“Supplier Guaranteed
Distributor Cost”). SYSCO will use the Supplier Guaranteed Distributor Cost (of
which it has been notified appropriately) as the Cost of such Product when
calculating its Sell Price, notwithstanding that the Cost of such Product to
SYSCO otherwise varies. SYSCO will provide for a Supplier Off-Invoice Allowance
for a Product by deducting such allowance value after the Sell Price of such
Product is calculated in accordance with Section 5.3. Any agreements between
Customer and Suppliers shall be subject to Section 8.4(a) herein.

          6.2         Equivalent SYSCO Branded Product. In the event Supplier is
an authorized supplier of SYSCO branded Product which is the equivalent of any
Products covered by a Supplier Agreement (the “Equivalent SYSCO Product”), SYSCO
may provide such Equivalent SYSCO Product to Customer under the terms of such
Supplier Agreement provided that (i) Customer has approved SYSCO branded Product
for purchase, (ii) Supplier agrees that such Supplier Agreement terms can be
applied to the equivalent SYSCO branded Product; and (iii) such equivalent SYSCO
branded Product is stocked by an Operating Company servicing any Customer
Location.

          6.3         Effectiveness of Additional Supplier Agreements. For any
Supplier Agreements which are either (i) not listed on Schedule 3 or (ii) the
terms of which change from what is listed on Schedule 3 (“New Supplier
Agreements”), SYSCO must be notified in writing by the tenth (10th) day of any
month for the pricing or allowances under such New Supplier Agreements to be
effective as of the first day of the following month. (For example: Written
notification of a New Supplier Agreement received on January 20th will not
become effective until March 1st.) Furthermore, in the event any documentation
regarding the specifics of any New Supplier Agreement is incomplete, while SYSCO
will make every reasonable effort to secure such necessary documentation to
implement the terms and provisions of such New Supplier Agreement, if such
additional documentation is not received by the tenth of any month, the
effectiveness of the pricing and allowance terms thereof shall be delayed until
the first day of the second month following receipt of such documentation.

          6.4         Administrative Maintenance of Supplier Agreements.
Customer agrees that SYSCO is not responsible for inaccuracies, errors or
omissions made by Supplier in connection with the billing of the pricing and
allowances under the Supplier Agreements and that Customer’s sole and exclusive
remedy for any such inaccuracies, errors or omissions shall be directly with
Supplier. (For example: If the terms and provisions of a New Supplier Agreement
are received by January 20th with direction to be effective as of February 1st,
the effective dates of such pricing allowances will be March 1st and Customer
will look only to Supplier to resolve any issues with respect to such pricing
and/or allowances not being effective as of February 1st.)

          6.5         Specifically Inventoried Proprietary Product –
Effectiveness of Pricing Changes. For Proprietary Products which are
specifically inventoried for Customer pursuant to the terms of a Supplier
Agreement, Customer agrees that any changes in the Supplier Guaranteed
Distributor Cost will not be effective until such time as SYSCO revalues its
inventory of such Proprietary Product in accordance with its normal and
customary inventory valuation procedures, unless Supplier allows SYSCO to bill
back Supplier for such pricing and allowance modifications on its existing
inventory at the time of such changes, in which event the pricing to Customer
shall change upon the effective date of the New Supplier Agreement.


7.         PRICE VERIFICATION

          Customer will be allowed one (1) annual price verification at each
delivering Operating Company for purchases made under this Agreement. There will
be a limit of fifteen (15) items on any price verification. The price
verification will consist of reviewing computer reports documenting SYSCO’s
calculation of the Customer’s invoice price and verification of the
participating SYSCO Operating Company’s delivered Cost. If requested, applicable
Supplier invoices and accompanying freight invoices will also be made available.
Price verification adjustments, if applicable, will be made utilizing the net of
undercharges and overcharges to the Customer. The price verification process is
subject to the following:

a. Customer must request a price verification in writing at least twenty (20)
business days prior to the suggested date of the price verification. This
request must identify the fifteen (15) items to be price verified and the period
coverd;

b. The date and time of price verification must be to the mutual agreement of
both parties;

c. The price verification will be made at the delivering Operating Company’s
location;

d. Support for the price verification may not be removed from the delivering
Operating Company location;

e. The period for which pricing is to be verified will not begin more than
three (3) months prior to the date of the price verification, and will cover
only one pricing period.


          Due to the extensive time and complexity associated with price
verification, SYSCO will not permit computer generated price matching or
electronic audits by or on behalf of Customers or any Third Party Provider to be
used in lieu of the price verification above.


8.        PROPRIETARY AND SPECIAL ORDER PRODUCTS

          8.1         Definition of Special Order Products – Special Order
Products are defined as products not inventoried by the SYSCO Operating Company
whereby the Customer requests the Operating Company to purchase said products on
the Customer’s behalf.

          8.2         Definition of Proprietary Products – Proprietary Products
are defined as products bearing the customers name or logo or products with a
unique formulation which are restricted for sale to one Customer, or national
branded products that would otherwise not be inventoried except for the
requirements of the Customer. Products that are produced for SYSCO under the
Sysco Brand will be considered Proprietary when the Customer designates the
product must be procured from one specific supplier products.

          8.3         Proprietary Product and Special Order Products
Requirements – Proprietary Products and Special Order Products for the Customer
must meet the following requirements:

                    a)        Suppliers of Proprietary Products and Special
Order Products must provide SYSCO with SYSCO’s required indemnity agreement and
insurance coverage;

                    b)        Proprietary Products and Special Order Products
must have a valid UPC number assigned and a scanable UPC bar code on each
sellable unit;

                    c)        No Operating Company will have an obligation to
carry a Proprietary Product if all Customer Location’s purchasing from such
Operating Company purchase less than 5 cases per week of that Product and the
sales volume of such Proprietary Product in such Operating Company results in
less than twelve turns of the inventory of such Product in any twelve month
period.

                    d)        SYSCO utilizes several third party warehouses
throughout the nation for the purpose of efficiently redistributing products
(“Redistribution Warehouses”). Any Products placed into the Redistribution
Warehouses must be inventoried on a consigned basis by either the Supplier or
the Customer.

    8.4         Customer Responsibility for Proprietary Products and Special
Order Products

                    a)        Hold Harmless – In the event any supplier of
Proprietary Products or Special Order Products does not provide SYSCO’s required
indemnity, Customer will defend, indemnify and hold harmless SYSCO and its
employees, officers and directors from all actions, claims and proceedings, and
any judgments, damages and expenses resulting therefrom, brought by any person
or entity for injury, illness and/or death or for damage to property in either
case arising out of the delivery, sale, resale, use or consumption of any such
Proprietary Product or Special Order Product, except to the extent such claims
are caused by the negligence of SYSCO, its agents or employees.

                    b)        Minimal Movement Requirements – In the event
SYSCO, at the request of the Customer, inventories Proprietary Products or
Special Order Products (including without limitation, products featured by
Customer for a limited time period) at either any Operating Companies or at any
Redistribution Warehouse, and there is no Product movement within 30 days of
delivery to such location, Customer agrees to cause such Products to be
repurchased and if desired, take possession of all such Product within 14 days
following written notification from SYSCO. Products repurchased will be at
SYSCO’s cost plus a reasonable transfer and warehouse handling charge not to
exceed 10% of the products cost.

                    c)        Food Safety and Ground Beef — Food safety is of
paramount importance to SYSCO, Customer and the ultimate consumer. To that end,
SYSCO has developed a set of stringent standards for the production and
packaging of ground beef (the “SYSCO Ground Beef Safety Standards”). In order to
adequately protect SYSCO and Customer from potential food safety issues relating
to the production and packaging of ground beef and the ultimate consumer, SYSCO
shall not be obligated to utilize any Supplier of ground beef which does not
meet the SYSCO Ground Beef Safety Standards, a copy of which has been previously
provided to Customer, whether or not the ground beef supplied by such supplier
has been designated by Customer as a Proprietary Product or Special Order
Product.

                    d)        Termination – In the event of termination or
expiration of this Agreement, Customer will purchase, or cause a third party to
purchase, all remaining Proprietary Products and Special Order Products in
SYSCO’s inventory at SYSCO’s Cost plus a reasonable transfer and warehouse
handling charge not to exceed 10% of the Cost of such Proprietary Products or
Special Order Products. In such an event, Customer will purchase or cause to be
purchased all perishable Proprietary Products and Special Order Products within
seven (7) days of the termination of this Agreement and all frozen and dry
Proprietary Products and Special Order Products within fifteen (15) days of the
termination of this Agreement, and Customer hereby guarantees payment for such
Product purchased by a designated third party.


9.         CREDIT

           9.1         Net Terms- Payment is due within 34 days from the date of
the invoice.

          SYSCO reserves the right to modify payment terms for the Customer
purchasing products under this Agreement, in SYSCO’s sole judgement, if SYSCO
becomes aware of circumstances that may materially and adversely impact such
Customer’s ability to meet its financial obligations when due.

          Franchisee Customers which are franchisees or members of group
purchasing organizations will normally be offered the standard credit terms
offered hereunder. However, at the sole discretion of the servicing SYSCO
Operating Company and based on the credit worthiness of the individual Customer
Location (or the entity which owns or operates such Customer Location), terms
other than that stated in this Agreement may be applied.

          9.2        Set Off- SYSCO's rights of set off and recoupment are
recognized by Customer and preserved in all respects.

          9.3         Service Charge; Collection Fees — If invoices are not paid
when due, a service charge will be assessed to Customer, up to the maximum
amount permitted by law (and in no event to exceed 12%). Unpaid invoice balances
and service charges due to SYSCO will be deducted from any credits due to
Customer. Customer shall pay all costs and expenses (including reasonable
attorney’s fees) SYSCO incurs in enforcing its rights under this Agreement
including, without limitation, its right to payment for Product sold to
Customer.

          9.4         Applications — Customer (and each Customer franchisee and
member of Customer’s group purchasing organization) will complete, execute and
deliver a new account form to SYSCO before this Agreement becomes binding upon
SYSCO.

          9.5          Financial Information — The continuing creditworthiness
of Customer is of central importance to SYSCO. In order to enable SYSCO to
monitor Customer’s financial condition and if requested by SYSCO, Customer will
supply quarterly and annual financial statements to SYSCO consisting of an
income statement, balance sheet and statement of cash flow. SYSCO may request
such further financial information from Customer from time to time, sufficient,
in SYSCO’s judgment, to enable SYSCO to accurately assess Customer’s financial
condition.

          9.6         Delivery Stoppage – In the event Customer, or any company
or entity which purchases Products under this Agreement fails to make payment
when due, SYSCO or any participating Operating Company to which payment is due
must provide Customer with seven (7) days prior written notice prior to ceasing
shipment of any Products to Customer or other participating entity until the
outstanding receivable balance is fully within terms.


10.         TERM

             The term of this Agreement will begin on August 1, 2003, and will
end at 5:00 p.m. Houston time on July 31, 2008.


11.         TERMINATION

             This Agreement may be terminated prior to its ending date for the
following:

               (a)        By either party for failure of the other party to
comply with any material provision of this Agreement within sixty (60) days of
such parties receipt of written notice describing said failure;

               (b)        By SYSCO with respect to any Customer, immediately
upon 30 days written notice to such entity if its financial position
deteriorates materially, determined by SYSCO in its sole judgment; or SYSCO
becomes aware of any circumstances that, in SYSCO’s sole judgment, materially
impacts such entity’s ability to meet its financial obligations when due.

               Upon termination, Customer agrees to fully comply with all of its
obligations under this Agreement, including, without limitation to pay all
invoices at the earlier of 1) the time they are due or 2) two weeks from the
date of the last shipment to a Customer Location.


12.        PERISHABLE AGRICULTURAL COMMODITIES

               This Agreement may cover sales of “perishable agricultural
commodities” as those terms are defined by federal law. Generally, all fresh and
frozen fruits and vegetables which have not been processed beyond cutting,
combining, and/or steam blanching are considered perishable agricultural
commodities as are oil blanched french fried potato products. All perishable
agricultural commodities sold under this Agreement are sold subject to the
statutory trust authorized by Section 5(c) of the Perishable Agricultural
Commodities Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities
retains a trust claim over these commodities and all inventories of food or
other products derived from these commodities until full payment is received.


13.          MISCELLANEOUS

                 13.1         Assignment — Neither party may assign this
Agreement without the prior written consent of the other party provided that
SYSCO may utilize its Operating Companies to perform as indicated in this
Agreement. Subject to this limitation, this Agreement shall be binding upon and
inure to the benefit of the successors and assigns of each of the parties.

                13.2         Entire Agreement — The parties expressly
acknowledge that this Agreement contains the entire agreement of the parties
with respect to the relationship specified in this Agreement and supersedes any
prior arrangements or understandings between the parties with respect to such
relationship.

                13.3         Amendments - This Agreement may only be amended by
a written document signed by each of the parties.

                13.4         Notices — Any written notice called for in this
Agreement may be given by personal delivery, certified mail, overnight delivery
service or confirmed facsimile transmission. Notices given by personal delivery
will be effective on delivery; by overnight service on the next business day; by
first class mail five business days after mailing; and by facsimile when an
answer back confirming receipt by the recipient’s facsimile machine is received.
The address of each party is set forth below.

                13.5         Donations – Due to the extreme competitiveness of
this contract, SYSCO will be unable to offer donations in either free goods,
cash, or use of SYSCO owned equipment, other than national conventions

--------------------------------------------------------------------------------

        Executed as of the date set forth at the beginning of this Agreement.

SYSCO CORPORATION Richard E. Abbey
Regional Vice President,
  Multi-Unit Sales
71 Fuller Road
Albany, NY 12205
Telephone: (518) 437-6257
Facsimile: (518) 435-9365

By:  /s/ Richard E. Abbey
Its:  President



Copy to:
Dave Smallwood
SYSCO Corporation
1390 Enclave Parkway
Houston, Texas 77077-2099
Telephone: (281) 584-1390
Facsimile: (281) 584-4141

CHAMPPS ENTERTAINMENT, INC. 5619 DTC Parkway
Suite 1000
Englewood, CO 80111
Attention: William H. Baumbauer,
   President
Telephone: 303-804-1333
Facsimile: 303-529-8477

By:  /s/William H. Baumhauer
Its:  President


--------------------------------------------------------------------------------


MASTER DISTRIBUTION AGREEMENT


SCHEDULE INDEX

Schedule 1

Schedule 2

Schedule 3

Schedule 4

Schedule 5

Schedule 6 Operating Companies and Participating Customer Locations as of
Contract Date

Customer Mark-ups

SYSCO Supplier Detail Form

Proprietary Products List

Customer Representations

Customer Incentive Programs


--------------------------------------------------------------------------------


SCHEDULE 1
TO
MASTER DISTRIBUTION AGREEMENT


OPERATING COMPANIES AND PARTICIPATING CUSTOMER LOCATIONS AS OF CONTRACT DATE




          Nobel/Sysco Food Services (Denver)
          Pegler-Sysco Food Services Company
              Ritter-Sysco Food Services
         Sysco Food Services of Arizona, Inc.
         Sysco Food Services of Atlanta, Inc.
  Sysco Food Services of Baltimore/Washington, Inc.
        Sysco Food Services of Charlotte, Inc.
         Sysco Food Services of Chicago, Inc.
       Sysco Food Services of Cincinnati, Inc.
        Sysco Food Services of Cleveland, Inc.
         Sysco Food Services of Dallas, Inc.
         Sysco Food Services of Detroit, Inc.
         Sysco Food Services of Houston, Inc.
      Sysco Food Services of Indianapolis, Inc.
       Sysco Food Services of Los Angeles, Inc.
        Sysco Food Services of Minnesota, Inc.
      Sysco Food Services of Philadelphia, Inc.
       Sysco Food Services of San Antonio, Inc.
      Sysco Food Services of South Florida, Inc.
     Sysco Food Services West Coast Florida, Inc.

--------------------------------------------------------------------------------


NOBEL/SYSCO FOOD SERVICES COMPANY
P.O. BOX 5566 TA
DENVER, CO 80217
303-458-4000



Key Personnel
Chris DeWitt
Ed DeCicco
President
Vice President, Program Sales


Unit Location
8325 Park Meadows Center Drive
Littleton,  CO   80124

--------------------------------------------------------------------------------


PEGLER-SYSCO FOOD SERVICES COMPANY
P.O.BOX 80068
LINCOLN, NE 68501
(402) 423 — 1031





Key Personnel
Gary Rezac
Mike Riordan
President
Vice President of National Accounts


Units Serviced
3001 South 144th Street
Omaha,  NE

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF METRO NY, INC.
P.O. BOX 2000
JERSEY CITY, NJ 07305
201-433-2000

Key Personnel
Tom Russell
Liz Aspray  President
 Vice President, Program Sales


Units Serviced
418 Menlo Park Mall
Edison,  NJ  08837

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF ARIZONA
P.O. BOX 23430
PHOENIX,  AZ  85063-3430
(623) 936-9920

Key Personnel
Michael Dickson
Andy Sundell
President
Vice President, Multi-Unit Sales



Units Serviced
2520 E. Camelback Rd (add eff Feb2003)
Phoenix,  AZ  85016

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF ATLANTA
P.O.BOX 490379
COLLEGE PARK,  GA  30349
(404) 765 — 9900

Key Personnel
Gordon Graham
John Eichelberger
President
Director of Multi-Unit Accounts


Units Serviced
7955 North Point Parkway
Alpharetta,  GA  30022

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF BALTIMORE/WASHINGTON
P.O. BOX 1009
8000 DORSEY RUN ROAD
JESSUP,  MD  20794
(410) 799-7000



Key Personnel
Kent Humphries
Alan Rosenblatt
President
Vice President, Sales



Unit Locations
11694 Plaza America Drive
Reston,  VA  20190

Pentagon,  VA (eff 10/01/01)

Columbia,  MD (eff 11/12)

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF CHARLOTTE, INC.
P.O. BOX 96
CONCORD, NC 28026
4500 CORPORATE DRIVE NW
CONCORD, NC 28027
(704) 786-4500



Key Personnel
Robert J. Davis
Perry Rutledge
President
Director, Multi-units



Units Serviced
1601 E. Woodlawn Road (08/01)
Charlotte, NC 28209

3741 Sumner Blvd. (add 12/19/02)
Suite OBA1
Raleigh, NC 27616

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF CHICAGO, INC.
250 WIEBOLDT DRIVE
DES PLAINES, IL 60016-3192
847-699-5400



Key Personnel
Chuck Staes
Cathy Smith
President
Vice President, Program Accounts



Units Serviced
955 E. Golf Road
Schaumburg,  IL  60173

2301 Fountain Square Drive
Lombard,  IL   60148

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF CINCINNATI, INC.
10510 EVENDALE DRIVE
CINCINNATI, OH 45241
(513) 563 — 6300



Key Personnel
Joe Calabrese
Jim Norris
President
Vice President, Multi-unit




Units Serviced
161 Campus View Blvd. E
Columbus,  OH 43235

1827 Olentangy River Road
Columbus,  OH 43212

3991 Morse Crossing
Columbus,  OH 43219

7880 Washington Village Drive
Centerville,  OH 45459

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF CLEVELAND, INC.
P.O. BOX 94570
CLEVELAND, OH 44101
216-587-0200



Key Personnel
Chris Reasoner
Rob Hauf
President
Manager, Multi-unit Sales



Unit Locations
5835 Landerbrook Drive
Lyndhurst,  OH 44124

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF DALLAS, INC.
P.O. BOX 814229
DALLAS, TX 75381-4229
14330 GILLIS ROAD
DALLAS, TX 75244
972-233-9700

Key Personnel
Tom Huffhines
Dee Claunch
Jill Bodwell
President
Senior Vice President, Multi-unit
Director of Multi-unit Sales



Units Serviced
4951 Beltline Road
Addison,  TX 75240

Las Colinas
Irving, TX

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF DETROIT, INC.
P.O. BOX 33579
DETROIT, MI 48232-5579
313-397-7990

Key Personnel
Mike Green
Tim Churnesky

President
Manager, Multi-Unit Accounts



Units Serviced
19470 Haggerty Road
Livonia,  MI 48152

301 West Big Beaver Rd.
Troy,  MI 48084

7410 Orchard Lake Road
West Bloomfield,  MI 48322

Utica, MI (eff 10/21/01)

2800 Predye Blvd. (add eff 06/29/03)
Lansing, MI 48912

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF HOUSTON, INC.
P.O. BOX 15316
HOUSTON, TX 77220-5316
713-672-8080

Key Personnel
Keith Miller
Joe Pipak
President and CEO
Vice President, Program Sales



Units Serviced
1121 Uptown Park Blvd.
Suite A
Houston, TX 77056

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF INDIANAPOLIS, INC.
P.O.BOX 248
INDIANAPOLIS, IN 46206
(317) 291 — 2020

Key Personnel
Walter Mills
Delaine Driver
President
Manager, Program Sales



Units Serviced
8711 North River Crossing
Indianapolis,  IN 46240

Downtown Indianapolis, IN  (eff 11/12/01)

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF LOS ANGELES, INC.
20701 EAST CURRIER ROAD
WALNUT, CA 91789
909-595-9595

Key Personnel
Dan Haag
Ken Dermer
President
Vice President of National Accounts



Units Serviced
51 Fortune Drive
Suite  500
Irvine,  CA 92718

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF MINNESOTA, INC.
2400 COUNTY ROAD J
ST.PAUL, MN 55112
(612) 785 — 9000

Key Personnel
Philip Seipp
Timothy Peterzen
President
Vice President, Program Sales



Units Serviced
1641 Plymouth Road
Minnetonka,  MN 55305

790 W. 66th Street
Richfield,  MN 55423

8010 Glen Lane
Eden Prairie,  MN 55344

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF PHILADELPHIA, INC.
P.O. BOX 6499
PHILADELPHIA, PA 19145-0199
215-463-8200

Key Personnel
Keith Shapiro
Mike Perro
President
Director, Program Sales



Units Serviced
Marlton Corner 25 Route 73 South
Marlton,  NJ 08053

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF SAN ANTONIO, INC.
P.O. BOX 18364
SAN ANTONIO, TX 78218-0364
210-661-4581

Key Personnel
Bill Fisher
Doug McCoy
President
Director of Program Sales



Units Serviced
11075 Interstate Highway 10 West
San  Antonio, TX 78230

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES OF SOUTH FLORIDA, INC.
P.O. BOX 64000A
MIAMI, FL 33164
305-651-5421

Key Personnel
Tim Brown
Don Foltz

President
Director, Program Sales


Units Serviced
6401 North Andrews Avenue
Ft.Lauderdale, FL 33309

--------------------------------------------------------------------------------


SYSCO FOOD SERVICES – WEST COAST FLORIDA, INC.
P.O. BOX 1911
PALMETTO, FL 34220-1911
305-651-5421

Key Personnel
Carl Cannova
James Albritton

President
Director, Program Sales



Units Serviced
2223 N. Westshore Blvd. Ste 2221 (add 05/05/03)
Tampa, FL 33607

--------------------------------------------------------------------------------


SCHEDULE 2


TO


MASTER DISTRIBUTION AGREEMENT


CUSTOMER MARK-UPS


***** CONFIDENTIAL *****

--------------------------------------------------------------------------------


SCHEDULE 3


TO


MASTER DISTRIBUTION AGREEMENT


CUSTOMER NEGOTIATED SUPPLIER AGREEMENTS


DETAILS AND PARAMETERS

The supplier’s verification and authorization of details noted on the attached
form, signed by both customer and supplier, will allow SYSCO to qualify and
promptly implement negotiated programs between the customer and supplier. SYSCO
will gladly accept a supplier written contract as authorization, asking only
that the pertinent information detailed on the attached form is included. Please
utilize the form as needed to clarify details not specifically addressed in a
written contract.

Please return the form along with a copy of the contract by the 10th of the
month prior to the effective date of monthly pricing (or 20 days before the
customer’s non-standard calendar effective date). After review for completeness,
agreement information will be made available to the operating companies.
Contracts received by SYSCO after the cut-off date that lack pertinent
information as requested on the Customer Negotiated Supplier Agreement Form,
and/or that are without complete SUPC information will not be implemented by
SYSCO until one month later. The supplier will have sole responsibility to the
customer for any discounts due during the implementation period. SYSCO operating
companies will not perform retro processing procedures for agreements received
after the cut off.


This form can be e-mailed as a Word.doc for convenience in setting up and
maintaining negotiated programs between the customer and supplier.

--------------------------------------------------------------------------------


SYSCO CORPORATION

Customer Negotiated Supplier Agreement Form

Customer Name

Supplier Name

Supplier Contact Phone

Supplier Contact Email Address
Customer Contact

Supplier Contact

Supplier Contact Fax


Customer Eligibility Definition  (Customer and Affiliates)
Pricing will be extended only to the customer denoted above unless denoted
below.
Other affiliated customers to include…
______________________________________________

Effective Dates  (MUST use full calendar months, i.e. 1-31, or customer defined
fiscal calendar)

Begin Date: End Date:

Agreement Definition for Customer/Supplier Negotiated Program (please check one)
Guaranteed: FOB cost_____ or Delivered cost_____ to SYSCO, or Allowance amount
per case/lb _____.

SYSCO Operating Company Inclusion
ALL servicing this customer (YES is required for National Pricing eligibility)
(YES or NO) _______


BRAND ELIGIBILITY DEFINITION

Manufacturer Brand

SYSCO Brand (YES or NO)____

(YES or NO)____  Must be verified by SYSCO with customer prior to
implementation.

Item Inclusion and Data Definition

For guaranteed cost programs, please define only the net customer cost to the
SYSCO operating companies. This will be the base cost on which the SYSCO
contracted customer margin will be applied. (If your contract is FOB, this cost
plus freight will be the base cost.)

o Please refrain from quoting a billback amount.

o Please refrain from quoting the SYSCO list or bracket price. (Customer
contract pricing should not be contingent on SYSCO operating company purchase
patterns.)


o Please refrain from calculating end-user invoice price. Margin, fee, and
rounding errors may occur.

Cost Differential Bill Back Definition
Submit Bill Back to local broker. (YES or NO)_____ (If NO, please complete the
following)

Submit Bill Back to Supplier at...

Supplier Name
Address
City, State, Zip
Attn:



Supplier Authorization by _______________________________
Customer Authorization by ______________________________ Date ______________
Date ______________

--------------------------------------------------------------------------------


ITEM INCLUSION LIST

Customer Name Supplier Name

Agreement Definition for Customer/Supplier Negotiated Program (please check one)
Guaranteed: FOB cost_____ or Delivered cost_____ to SYSCO, or  Allowance amount
per case/lb _____.

   SUPC Manufacturer's
Product Code Pack / Size Product Description Customer/Supplier
Negotiated Cost or
Allowance Value
to SYSCO before
Mark-up/Margin/Fee


--------------------------------------------------------------------------------


SCHEDULE 4


TO


MASTER DISTRIBUTION AGREEMENT


CUSTOMER LISTING OF PROPRIETARY PRODUCTS


CONFIDENTIAL

--------------------------------------------------------------------------------


SCHEDULE 5


TO


MASTER DISTRIBUTION AGREEMENT


CUSTOMER REPRESENTATIONS

This document was prepared and based on the following customer assumptions.
SYSCO reserves the right to modify the agreement in the event these parameters
are not achieved.

CONFIDENTIAL

2.     Customer will purchase not less than eighty percent (80%) of Customer’s
purchase requirements for each category of Products.

3.     Customer will pay all amounts due SYSCO within the payment terms set
forth in Section 9.

--------------------------------------------------------------------------------


SCHEDULE 6


TO


MASTER DISTRIBUTION AGREEMENT


CORPORATE CUSTOMER INCENTIVE


OPERATING COMPANY CUSTOMER INCENTIVE

A. Prompt Payment Incentive

        Each Operating Company will offer an incentive allowance based on early
payment of each individual customer invoice.

CONFIDENTIAL

B. Delivery Size Incentive

SYSCO will pay an allowance of (see chart below) percent of all purchases of
Product from SYSCO, subject to the exclusions noted below, and provided the
average delivery (in dollars) equals or exceeds (see chart below). This
allowance will not be paid on sales of Products (i) the price of which is
calculated on the basis of Cost plus a fixed fee and (ii) where Customer and the
Product supplier have agreed on a selling price to SYSCO or on a special
allowance for Customer (see Schedule 2 of this Agreement). No allowance will be
paid on any delivery when the corresponding invoice is paid outside the credit
terms of this Agreement.

Monthly Average Order Size Incentive

CONFIDENTIAL

C. Access Fee/New Restaurant Location

CONFIDENTIAL